EXHIBIT 10.8 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of March 2008, is made by and between American Business Holdings, Inc., a Delaware corporation ("Seller"), and each of Syed Irfan Husain, Syed Idris Husain and Verifica International, Ltd. (collectively, "Buyers"). RECITALS A.Seller owns all of the issued and outstanding membership shares (the "Shares") of Tissakin Ltd., a Democratic Republic of Congo corporation (the "Company"), which Shares constitute, as of the date hereof, all of the issued and outstanding capital stock of the Company. B.Buyers hold 80,000,000 shares of common stock, $0.001 par value per share, of Seller, and Buyers have agreed to transfer 79,000,000 of such shares (the "Purchase PriceShares") back to Seller for cancellation (the "Repurchase"). C.In connection with the Repurchase, Buyers wish to acquire from Seller, and Seller wishes to transfer to Buyers, the Shares, upon the terms and subject to the conditions set forth herein. Accordingly, the parties hereto agree as follows: 1.Purchase and Sale of Stock. (a)Purchased Shares.
